Tom, J.P., and Román, J.,
dissent in part in a memorandum by Román, J., as follows: To the extent the majority concludes that plaintiff Arthur Kill Power, LLC is not entitled to coverage under defendant’s insurance policy because of the “Employer’s Liability Exclusion” contained within defendant’s policy, I respectfully dissent.
Whether plaintiff is entitled to coverage under defendant’s insurance policy, and indeed whether the abovementioned exclusion applies is, under Georgia law, “a matter of contract and the parties to the contract of insurance are bound by its plain and unambiguous terms” (Blue Cross & Blue Shield of Georgia, Inc. v Shirley, 305 Ga App 434, 437, 699 SE2d 616, 618 [2010]). Accordingly, when the policy is clear and unambiguous it must be enforced in accordance with its express terms (305 Ga App at 437, 699 SE2d at 619).
Here defendant’s claim that coverage to plaintiff Arthur Kill Power, LLC is precluded by the “Employer’s Liability Exclusion” contained within its policy is unavailing, since such an assertion is belied when the policy’s express and clear terms are read together with the purchase order between Arthur Kill Power, LLC and Wing Environmental, Inc. While the policy excludes coverage for bodily injury claims to an employee of any insured when the same arise during the course of employment of any insured, the exception to the exclusion, which follows thereafter, clearly states that the exclusion does not apply when the insured assumes liability pursuant to an “insured contract.” The policy defines an insured contract as “that part of any written contract or agreement under which you assume the tort liability of another party to pay damages not otherwise excluded under the policy because of ‘bodily injury or property damage’ to a third party or organization and caused by your negligence.” The indemnification portion of the purchase order between Wing Environmental, Inc. and Arthur Kill Power, LLC is clearly such an insured contract insofar as it states that “[t]he Supplier [Wing Environmental Inc.] shall defend, indemnify and hold harmless buyer [Arthur Kill Power, LLC ] . . . against all claims suits or proceedings . . . arising out of or resulting from the Supplier’s performance or failure to perform under this Purchase Order.” Thus, the policy’s exception to the exclusion applies because the defendant’s named insured, Wing Environmental, Inc., assumed Arthur Kill, LLC’s liability by virtue of an insured contract containing language compliant with the policy.
Plainly, the exception to the exclusion is made applicable solely by virtue of the existence of an insured contract, which *505complies with the policy’s definition of the same, rather than the actual allegations asserted against the insured in any subsequent action brought against it. Therefore, the allegations asserted against Arthur Kill Power, LLC in the underlying personal injury action cannot, as the majority maintains, have a bearing on the applicability of the exception. Had the parties wished to exclude coverage based on allegations in any subsequent action asserted against a party whom defendant’s insured is obligated to indemnify by virtue of an insured contract, as is urged here, then the policy should have so stated. Since the policy does not preclude coverage under these circumstances, the majority essentially seeks to exclude coverage on a basis not contained in the insurance policy and thus not agreed to by the parties. The majority’s other conclusion, namely that Arthur Kill Power, LLC’s liability in the underlying personal injury action did not arise from the insured contract mentioned in the purchase agreement, finds little support in the record. After all, insofar as the plaintiff in the underlying personal injury claim was employed by Wing Environmental, Inc., he necessarily was at premises owned by Arthur Kill Power, LLC, solely in furtherance of the work described by the parties’ agreement, the very agreement containing the insured contract.